Tilson, Judge:
The two appeals listed above have been submitted for decision upon a stipulation to the effect that the appraised value of the rayon wearing apparel covered by these appeals, less any additions made by the importer by reason of the so-called Japanese consumption tax, represents the proper export value of such merchandise, and that there was no higher foreign value at the date of exportation thereof.
On the agreed facts, I find and hold the proper dutiable export value of 'the rayon wearing apparel covered by these two appeals to be the value found by the appraiser, less any amount added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.